 


114 HR 5154 IH: F.A.I.R. Surveillance Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5154 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Jeffries (for himself, Mr. Poe of Texas, Mr. Nadler, Mr. Farenthold, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require that State and local law enforcement agencies conform to Federal guidelines in using cell simulator devices, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fourth Amendment Integrity Restoration in Surveillance Act of 2016 or as the F.A.I.R. Surveillance Act of 2016. 2.Use of cell simulator devices by State and local law enforcementIn the case of any coordination or agreement between a Federal agency and a State or local law enforcement agency pertaining to the acquisition or use by that State or local law enforcement Agency of any cell simulator device, such coordination or agreement shall require that such use, at minimum, conform to the guidance and policies that apply to the Federal agency on the use of such a device.  
3.ApplicabilityAny agreement as referenced in section 2 that is in effect at the date of enactment of this Act shall be renewed within a year of the date of enactment. 4.DefinitionsIn this Act, the term cell simulator device means any device that simulates cellular facilities for the provision of electronic communication service (as such term is defined in section 2510 of title 18, United States Code) or any device that locates cellular devices or their unique identifiers by functioning as a cell tower.  
 
